Name: 81/45/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities of 9 February 1981 appointing an Advocate-General to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-02-21

 Avis juridique important|41981D004581/45/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities of 9 February 1981 appointing an Advocate-General to the Court of Justice Official Journal L 048 , 21/02/1981 P. 0024 - 0024**** CONFERENCE OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 9 FEBRUARY 1981 APPOINTING AN ADVOCATE-GENERAL TO THE COURT OF JUSTICE ( 81/45/EURATOM , ECSC , EEC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 32B THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 167 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 139 THEREOF , WHEREAS MR J . P . WARNER , AN ADVOCATE-GENERAL OF THE COURT OF JUSTICE OF THE EUROPEAN COMMUNITIES , TENDERED HIS RESIGNATION IN A LETTER DATED 12 JANUARY 1981 ADDRESSED TO THE PRESIDENT OF THE COURT AND TRANSMITTED TO THE PRESIDENT OF THE COUNCIL ; WHEREAS PURSUANT TO ARTICLES 8 AND 13 OF THE PROTOCOL ON THE STATUTE OF THE COURT OF JUSTICE OF THE EUROPEAN COAL AND STEEL COMMUNITY , TO ARTICLES 7 AND 8 OF THE PROTOCOL ON THE STATUTE OF THE COURT OF JUSTICE OF THE EUROPEAN ECONOMIC COMMUNITY AND TO ARTICLES 7 AND 8 OF THE PROTOCOL ON THE STATUTE OF THE COURT OF JUSTICE OF THE EUROPEAN ATOMIC ENERGY COMMUNITY , AN ADVOCATE-GENERAL SHOULD BE APPOINTED FOR THE REMAINDER OF THE TERM OF OFFICE OF MR J . P . WARNER , HAVE DECIDED AS FOLLOWS : ARTICLE 1 SIR GORDON SLYNN IS HEREBY APPOINTED ADVOCATE-GENERAL TO THE COURT OF JUSTICE UP TO AND INCLUDING 6 OCTOBER 1985 . ARTICLE 2 THIS DECISION SHALL TAKE EFFECT ON 26 FEBRUARY 1981 . DONE AT BRUSSELS , 9 FEBRUARY 1981 . THE PRESIDENT G . BRAKS